DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on October 11, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2021, and December 6, 2021 were considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaru et al. (JP 2016-013930 A) (“Masaru”) (by means of Applicant provided machine translation), in view of Nippon Light Metal Co. (JP 2008-282943 A) (“Nippon”) (by means of Examiner provided machine translation), in view of Wagner et al. (US 2008/0036040 A1) (“Wagner”), in view of Gpuguy, "integrated circuit - Orientaion Flat on Semiconductor Wafer - Electrical Engineering Stack Exchange", https://electronics.stackexchange.com/questions/42765/orientaion-flat-on-semicondutor-wafer, Oct. 4. 2012.
Examiner note:	
It is Examiner’s position that the rejection will be clearer if Examiner first states what each reference is being used for. Then Examiner will state the motivation to combine the secondary references with the primary reference. After that Examiner will show how the references teach the limitations. This will make the rejection clearer because the knowledge of ordinary skill in the art is spread across multiple references.
Masaru is being used to teach:
Ga2O3 wafers have a top surface orientated on the (100) plane, ¶ 0008;
Can have an orientation flat, ¶ 0027, and figure 3; and 
The edge of the wafer can be Chamfered.
Nippon is being used to teach:
Ga2O3 wafers, pg. 1 at ¶ 5, can have a thickness after polishing of 0.3mm, pg. 4 at ¶ 2.
Wagner is being used to teach:
A chamfering process.
Gpuguy teaches:
That it is common practice to have a plurality of orientation flats on a wafer. Stated another way, it is so well known in the art that a person named gpuguy on the internet understands that wafers used in the semiconductor industry can have a plurality of wafer flats.

It would have been obvious to one of ordinary skill in the art to combine Masaru with…
Nippon – because Masaru is silent with respect to the thickness of the wafer, and one of ordinary skill in the art would have saught out other references to teach the thickness of the Ga2O3 Wafer.
Wagner – because Masaru does not teach how one is suppose to go about performing the chamfering process only that is can be done. Wagner teaches one of ordinary skill in the art how to actually perform the chamfering process.
Gpuguy – because it is common practice to have a plurality of orientation flats on a wafer. Stated another way, it is so well known in the art that a person named gpuguy on the internet understands that wafers used in the semiconductor industry can have a plurality of wafer flats.

Based upon this evidence it is Examiner’s position that adding a third orientation flat to a wafer would have been obvious to one of ordinary skill in the art. See US 2004/0246795 A1, abstract drawing. It would have been obvious as it would have been a duplication of parts, MPEP 2144.04(VI)(B), a change in shape of the wafer (three flats instead of two), MPEP 2144.04(IV)(B), and/or it can be considered a matter of choice for one of ordinary skill in the art based upon how they want to pre-align the wafer before it enters the photolithography stepper/scanner. Examiner uses the term pre-align because it is industry standard practice to add alignment marks on the surface of the wafer to allow for a more accurate alignment of the wafer during photolithography printing.

	Examiner will now item-to-item match the claims with the prior art.

Regarding claim 1, The prior art teaches:
a gallium oxide-based semiconductor single crystal (Masaru; Nippon) and 
a chamfered portion at an outer periphery portion (Masaru; Wagner), 
the chamfered portion comprises (detailed below)
a first inclined surface located on the outer side of a first principal surface of the semiconductor substrate and being linear at an edge in a vertical cross section of the semiconductor substrate (Wagner figure 1 element 2), 
a second inclined surface located on the outer side of a second principal surface on the opposite side to the first principal surface of the semiconductor substrate and being linear at an edge in the vertical cross section of the semiconductor substrate (Wagner figure 1 element 4), and 
an end face located between the first inclined surface and the second inclined surface at a leading end of the chamfered portion (Wagner figure 1 element 3), and 
wherein a width of the end face (Wagner figure 1 element B) in a thickness direction of the semiconductor substrate is within the range of not less than 50% and not more than 97% of a thickness of the semiconductor substrate (Wagner teaches that wafer is thickness is “t”, and the thickness B = t-(B1+B2). Therefore, Wagner teaches that the thickness B is a result effective variable based upon how thick one wants to make B1 and B2. Which B1 and B2 are dependent upon facet angles Theta1 and Theta2.).
Regarding claim 2, The prior art teaches:
wherein widths of the first inclined surface and the second inclined surface in an in-plane direction of the semiconductor substrate are within the range of not less than 0.025 mm and not more than 0.9 mm (Wagner teaches widths A1 and A2. These widths are a result effective variable based upon the angle Theta1 and Theta2 that one of ordinary skill in the art which to use. Therefore, it would have been an matter of optimizing the angles Theta1 and Theta2 to arrive at the one of the claimed widths.).
Regarding claim 3, The prior art teaches:
wherein plane orientations of the first principal surface and the second principal surface are (001) or (100) (Masaru)
Regarding claim 4, The prior art teaches:
wherein the plane orientations of the first principal surface and the second principal surface are (001) (Masaru), and 
an orientation flat is formed along a <010> direction (which “side” of the wafer, or along which direction one wants to form the flat(s) is a matter of choice. One of ordinary skill in the art would obviously take into consideration which direction that wafer will inherently crack in. See US 2007/0134833 A1, figures 6, 9-10, and 15. Further, one of ordinary skill in the art would also consider how many flats they want in the wafer, and then decide where they want to place the orientation flats.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822